Fourth Court of Appeals
                                           San Antonio, Texas
                                                  January 24, 2017

                                               No. 04-16-00764-CV

                                 Miguel GUERRA and Ana "Anita" Guerra,
                                             Appellants

                                                           v.

                            Copernicus GUERRA, Eric Stubbs, and Monica “Trish” Guerra
                                            Appellees

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-10888
                                Honorable Larry Noll, Judge Presiding


                                                  ORDER
        The reporter’s record was due December 23, 2016, but was not filed. On January 6,
2017, this court notified the court reporters that the reporter’s record was late. Leticia
Moncivais, one of the court reporters in this case, responded to our notice on January 9, 2017, by
stating that the record was not filed because appellant has not paid or made arrangements to pay
the reporter’s fee to prepare the record and that appellant is not entitled to the record without
paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).1

        We therefore ordered appellant to provide written proof to this court on or before January
23, 2017 that either: (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee; or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). That same day, appellant provided
this court with written proof of payment to Leticia Moncivais for the reporter’s record.

        Accordingly, we ORDER the court reporter, Leticia Moncivais, to file the reporter’s
record in this court on or before February 23, 2017.




1 We note that Craig Carter, the second court reporter in this case, has filed his portion of the reporter’s record on
January 11, 2017.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court